Citation Nr: 1204497	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hip greater trochanteric bursitis with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome and osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis.



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to January 2005.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  After the decision was entered, the case was transferred to the jurisdiction of the VA RO in Winston-Salem, North Carolina.

In April 2010 and June 2011, the Board remanded the Veteran's case to the RO, via the Appeals Management Center in Washington, DC, for additional development.  

In a September 2011 rating decision, the AMC granted service connection for right knee limited flexion and assigned a 10 percent disability rating effective July 31, 2006.  This represents a grant as to this benefit and there has been no disagreement filed.

In January 2012, the Veteran submitted additional private medical evidence and sick leave statements to the Board without a waiver of agency of original jurisdiction review.  This evidence pertains primarily to the right knee disabilities but it does contain findings as the right hip and left knee disabilities.  The findings as to the right hip and left knee in this evidence, however, are similar to the findings in the evidence previously considered by VA.  Therefore, the evidence is cumulative of evidence already of record and this new evidence in and of itself is not pertinent.  Thus, a review by the agency of original jurisdiction is not necessary.  38 C.F.R. § 20.1304(c) (2011).  As such, the Board can adjudicate these two claims at this time.

The issue of entitlement to increased rating for the right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's right hip greater trochanteric bursitis with degenerative joint disease has not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.

2.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for right hip greater trochanteric bursitis with degenerative joint disease is inadequate.

3.  Left knee patellofemoral syndrome and osteoarthritis have not been manifested by flexion limited to 60 degrees, extension limited to 15 degrees, or slight recurrent subluxation or lateral instability.

4.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for left knee patellofemoral syndrome and osteoarthritis is inadequate.


CONCLUSIONS OF LAW

1.  The Veteran's right hip greater trochanteric bursitis with degenerative joint disease has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5252 (2011).

2.  The criteria for referral of right hip greater trochanteric bursitis with degenerative joint disease for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).

3.  The Veteran's left knee patellofemoral syndrome and osteoarthritis have not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2011).

4.  The criteria for referral of left knee patellofemoral syndrome and osteoarthritis for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2006, May 2008, April and June 2010, and June and July 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the September 2006 correspondence, VA notified the appellant of how it determines the disability rating and effective date.  The claims were recently readjudicated in a September 2011 supplemental statement of the case.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained the some private treatment records, to include additional ones pursuant to the Board remands.  The AMC converted the contents of a compact disc submitted by the appellant to documents that were associated with the Veteran's claims file.  

Pursuant to the Board's April 2010 remand, the AMC asked the claimant in the April 2010 correspondence to identify all treatment that he received for his right hip and left knee disabilities since active service.  The Veteran identified treatment from Triangle Orthopaedic Associates and Regional Physicians Family Medicine.  In the June 2011 Board remand, the AMC asked the Veteran to provide new releases for additional, relevant records of treatment from Triangle Orthopaedic Associates and Regional Physicians Family Medicine, inasmuch as the prior releases had expired.  The AMC obtained records from Regional Physicians Family Medicine.  The appellant did not authorize the release of records from Triangle Orthopaedic Associates.  Therefore, the AMC did not have to obtain any additional records from Triangle Orthopaedic Associates.  

Pursuant to the Board's remands, the claimant underwent additional VA examinations in July 2010 and July 2011 with the first one being conducted by a physician and the claims file was reviewed by both examiners.  

Therefore, the AMC complied with the directives of the Board's April 2010 and June 2011 remands.  Stegall v. West, 11 Vet. App. 268 (1998).

In a statement received in November 2008, the Veteran challenged the adequacy of the October 2006, and June 2008, VA examinations.  He claimed that the June 2008, VA examiner did not conduct range-of-motion testing for the right hip and left knee and that the some of the range-of-motion testing during the October 2006, VA examination was obtained by physical manipulation of the joints.  The Board notes the October 2006 VA examiner conducted passive and repetitive use range-of-motion testing for the right hip and left knee.  As for the June 2008 VA examination, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Jones v. West, 12 Vet. App. 98, 102 (1999).  The June 2008 VA examination report contains findings from a physical examination, including a reporting of full range-of-motion testing in the right hip and left knee.  The appellant's assertion, however, is not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  The presumption of regularity in this case is not rebutted because the only evidence to the contrary is the claimant's allegation.  Therefore, the October 2006 and June 2008 VA examinations are found to be adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Entitlement to a rating in excess of 10 percent for right hip greater trochanteric bursitis with degenerative joint disease

Governing law and regulations

Under the provisions of Diagnostic Code 5019, bursitis (or analogous disability) is rated on the limitation of motion of the affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

In general, 38 C.F.R. § 4.71, Plate II (2011) provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher 20 percent disability rating there must be limitation of flexion to 30 degrees.  Id.

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees; or there is limitation of abduction and cannot cross legs, a 10 percent rating is assigned.  Where there is a limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability. 38 C.F.R. § 4.71a, Diagnostic Code 5255  (2011). 

The terms "moderate" and "marked" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2011).

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

Analysis

In a March 2005 rating decision, the RO granted entitlement to service connection for right hip greater trochanteric bursitis, and assigned noncompensable disability rating effective February 1, 2005, under Diagnostic Code 5255-5019.  In a September 2005 rating decision, the RO reclassified the right hip disability as right hip greater trochanteric bursitis with degenerative joint disease and assigned a 10 percent disability rating effective February 1, 2005, under Diagnostic Code 5255-5019.  On August 31, 2006, the Veteran filed his claim for an increased rating.

October 2006 and July 2010 VA X-rays of the right hip were normal.  Thus, there is no evidence of a malunion of the right femur.

A review of the VA examination reports, as well as private treatment records, shows since August 31, 2005, the Veteran's right hip greater trochanteric bursitis with degenerative joint disease has not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.  At the October 2006 and June 2008 VA examinations, active right hip flexion was to 120 degrees and active right hip abduction was at least to 20 degrees.  A March 2009 private treatment record shows that the Veteran had a full range of motion in all joints.  An undated private physical therapy record that was apparently prepared in 2010 reflects that active right hip flexion was to 75 degrees and that passive right hip abduction was to 30 degrees.  At the July 2010 VA examination, right hip flexion was to 60 degrees and right hip abduction was to 30 degrees.  At the July 2011 VA examination, active right hip flexion was to 120 degrees and active right hip abduction was at least to 18 degrees.  An October 2011 private treatment record merely notes that the right hip had very mild stiffness with no significant one-panel rotation, tenderness, or instability.  There was minimal weakness and no atrophy of the right thigh.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  

In a statement received in November 2008, the Veteran asserted that he had additional functional impairment in the right hip from repetitive motion that was manifested by instability, fatigue, weakness, and lack of coordination and endurance.  He also reported at the July 2010 VA examination that he lost 15 to 20 percent of his range of motion in the right hip during flare-ups.  The appellant is competent to report these findings.  The Board, however, does not find him credible.  

At the October 2006 and June 2008 VA examinations, limitation of right hip flexion was to 112 degrees after repetitive motion with pain being the factor most responsible for the additional limitation of motion and limitation of abduction was at least to 17 degrees after repetitive motion with pain being the factor most responsible for the additional limitation of motion.  The examiner who conducted both examinations did not mention any instability, fatigue, weakness, or lack of coordination and endurance.  At the July 2010 VA examination, there was no change in range of motion testing with repetition of motion, and the examiner did not note any instability, fatigue, weakness, or lack of coordination and endurance.  At the July 2011 VA examinations, limitation of right hip flexion was to 110 degrees after repetitive motion with pain being the factor most responsible for the additional limitation of motion and limitation of abduction was at least to 18 degrees after repetitive motion with pain being the factor most responsible for the additional limitation of motion.  The July 2011 examiner did not mention any instability, fatigue, weakness, or lack of coordination and endurance.

Even with considering the impact of pain on the Veteran's functionality, a schedular evaluation in excess of 10 percent is not warranted because there was no pathology evidenced by the visible behavior of the claimant undertaking the motion and because there was no evidence of disuse, either through atrophy or the condition of the skin.  There also was no objective evidence of more or less movement than normal, weakened movement, excess fatigability, incoordination, or swelling.  Thus, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Despite of evidence taking sick leave for his right hip disability, the symptoms presented by the Veteran's right hip greater trochanteric bursitis with degenerative joint disease - pain and limitation of motion - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome and osteoarthritis

Governing law and regulations

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).
 
Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, and a 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Ankylosis is not shown in this case given that the appellant is able to move his right knee in all possible planes of movement.
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Analysis

In a March 2005 rating decision, the RO granted entitlement to service connection for left knee patellofemoral syndrome and osteoarthritis, and assigned a 10 percent disability rating effective February 1, 2005.  On August 31, 2006, the Veteran filed his claim for an increased rating.  The Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 507-09.

The November 2004 VA examination report reflects that the Veteran had a left knee meniscal tear for which he underwent surgery in service to have it removed.  A review of the VA examination reports, as well as private treatment records, does not show a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint or a symptomatic removal of semilunar cartilage.  No VA examiner since November 2004 and no private medical professional since November 2004 has diagnosed a current symptomatic left meniscal tear or current residuals of a left meniscal tear removal.  The October 2006 and June 2008 VA examiner stated that there was no left knee meniscus abnormality.  While the Veteran reported locking episodes two to three times a day, the July 2011 VA examiner stated that there was no left knee meniscus abnormality.  Therefore, Diagnostic Codes 5258 and 5259 are not applicable to this claim.  38 C.F.R. § 4.71a.

Since arthritis has been diagnosed, the left knee disability cannot be separately rated based on both limitation of motion and instability of the knee.  

A review of the VA examination reports, as well as private treatment records, shows that left knee patellofemoral syndrome and osteoarthritis have not been manifested by flexion limited to 60 degrees or extension limited to 15 degrees.  An August 2006 private treatment record shows that the left knee range of motion was 3 to 130 degrees.  At the October 2006 and June 2008 VA examinations, left knee range of motion was zero to 140 degrees.  A June 2008 private treatment record indicates that left knee extension was limited to 10 degrees. An undated private physical therapy record that was apparently prepared in 2010 reflects that active left knee flexion was to 105 degrees and that active left knee extension was to 8 degrees.  At the July 2010 VA examination, left knee range of motion was 3 to 80 degrees.  At the July 2011 VA examination, left knee range of motion was zero to 140 degrees.  An October 2011 private treatment record merely notes that the left knee had "good" range of motion without pain, tenderness, or weakness.

In a statement received in November 2008, the Veteran asserted that he had additional functional impairment from repetitive motion of the left knee that was manifested by instability, fatigue, weakness, and lack of coordination and endurance.  He also reported at the July 2010 VA examination that he lost 20 to 30 percent of his left knee range of motion during flare-ups.  The appellant is competent to report these findings.  The Board, however, does not find him credible.  

At the October 2006 and June 2008 VA examinations, limitation of left knee flexion was to 135 degrees with no limitation of extension after repetitive motion with pain being the factor most responsible for the additional limitation of motion.  The examiner who conducted both examinations did not mention any instability, fatigue, weakness, or lack of coordination and endurance.  At the July 2010 VA examination, there was no change in range of motion testing with repetition of motion, and the examiner did not note any instability, fatigue, weakness, or lack of coordination and endurance.  At the July 2011 VA examinations, limitation of left knee flexion was to 135 degrees with no limitation of extension after repetitive motion with pain being the factor most responsible for the additional limitation of motion.  The July 2011 examiner did not mention any instability, fatigue, weakness, or lack of coordination and endurance.

Even with considering the impact of pain on the Veteran's functionality, a schedular evaluation in excess of 10 percent is not warranted because there was no pathology evidenced by the visible behavior of the claimant undertaking the motion and because there was no evidence of disuse, either through atrophy or the condition of the skin.  There also was no objective evidence of more or less movement than normal, weakened movement, excess fatigability, incoordination, or swelling.  Thus, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Therefore, a compensable rating for loss of left knee flexion is not warranted and a rating in excess of 10 percent for loss of left knee extension is not warranted.

As for a separate rating under Diagnostic Code 5257, a review of the VA examination reports, as well as private treatment records, shows that left knee patellofemoral syndrome and osteoarthritis have not been manifested by slight recurrent subluxation or lateral instability.  An August 2006 private treatment record shows that there was no increased varus or valgus laxity in the left knee and that Lachman's and posterior drawer tests were negative.  At the October 2006 and June 2008 VA examinations, the claimant denied any instability or subluxation, and the VA examiner found no evidence of left knee instability.  A June 2010 private treatment record reveals that the left knee ligaments were stable.  An undated private physical therapy record that was apparently prepared in 2010 reflects that Lachman's, varus, valgus, McMurray's medial, McMurray's later, and patellar apprehension tests were all negative.  At the July 2010 VA examination, the appellant reported his left knee gives way, but the examiner found no evidence of ligamentous laxity in the left knee.  At the July 2011 VA examination, the Veteran denied any instability or subluxation, and the VA examiner found no evidence of left knee instability.  An October 2011 private treatment record merely shows that there was no instability in the left knee.  

A statement received in November 2008 reflects that the Veteran claims that he has instability in the left knee.  He is competent to report instability.  The Board, however, does not find him credible because of the above-mentioned medical evidence showing no instability.

As for a higher rating based on functional loss under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the United States Court of Appeals for Veterans Claims (the Court) has held that where a diagnostic code is not predicated on a limited range of motion alone the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In short, a separate rating under Diagnostic Code 5257 is not warranted.

Despite of evidence taking sick leave for his left knee disability, the symptoms presented by the Veteran's left knee patellofemoral syndrome and osteoarthritis - pain and limitation of motion - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation in excess of 10 percent for the Veteran's right hip greater trochanteric bursitis with degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for the Veteran's left knee patellofemoral syndrome and osteoarthritis is denied.


REMAND

Private treatment records submitted by the Veteran show that he underwent right knee arthroscopies in December 2011 performed by a surgeon with High Point Orthopaedic and Sports Medicine.  Therefore, another examination is warranted.  Moreover, the Veteran should be afforded an opportunity to identify all treatment for his right knee disability since June 2011 and the RO should obtain all records from High Point Orthopaedic and Sports Medicine.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all treatment for treatment for his service-connected right knee disability since June 2011.  The RO should obtain all identified records, to include all records from High Point Orthopaedic and Sports Medicine.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to right knee patellofemoral syndrome, osteoarthritis, and limited flexion.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the remaining issue on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


